Citation Nr: 1133241	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  07-03 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a rectoanal disorder, to include hemorrhoids and/or anal fistula.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran has verified active duty service in the United States Navy from June 1988 to May 1992.  The Veteran then served as a member of the Army National Guard, and was activated for service in support of Operation Iraqi Freedom from February 2003 to June 2004.  The record reflects that the Veteran may also have served on active duty from January to April 2001, and served in an Active Duty for Training (ACDUTRA) capacity at other times during his National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued in March 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas which denied entitlement to service connection for hemorrhoids.

In December 2007, the Veteran testified before the undersigned Veterans Law Judge, seated at the RO in North Little Rock, Arkansas.  A transcript of the hearing has been associated with the claims file. 

Most recently, in May 2010, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.


FINDING OF FACT

The probative evidence of record demonstrates that the Veteran's rectoanal disorder, to include hemorrhoids and/or anal fistula, was incurred in or aggravated during a period of active duty service.



CONCLUSION OF LAW

A rectoanal disorder, to include hemorrhoids and/or anal fistula, was incurred in or aggravated by a period of active duty service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.306 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2010).

As will be discussed in full below, the Board finds that service connection for a rectoanal disorder, to include hemorrhoids and/or anal fistula, is warranted; therefore, a full discussion of whether VA met these duties, including consideration of substantial compliance with prior Board remand directives, is not needed as no prejudice can flow to the Veteran from any notice or assistance error based upon the full grant of the benefit sought.  It is important to note, however, that the Agency of Original Jurisdiction (AOJ) provided notice with respect to the process by which an initial disability rating and effective date is established in correspondence dated in June 2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection

The Veteran seeks service connection for a rectoanal disorder, to include hemorrhoids and/or anal fistula. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for certain chronic diseases will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  The Veteran's rectoanal disorder, to include hemorrhoids and/or anal fistula, however, is not a disability for which service connection may be granted on a presumptive basis.  38 U.S.C.A. §§ 1112, 1133 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if:  (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

An August 2010 VA examination report reflects that the Veteran has external hemorrhoidal tags and small internal hemorrhoids, grade 2/4; and status-post draining of rectal space abscess and rectal and anal fistulectomy.  This constitutes medical evidence of a current disability, and as such the first element required for direct service connection is met.

The second element required for direct service connection, evidence of in-service incurrence or aggravation of a disease or injury, has also been met on the basis of continuity of symptoms after discharge.  The Veteran's service treatment records are silent for complaint, diagnosis, or treatment of a rectoanal disorder.  It is significant that while the Veteran's private treatment provider, in a letter dated in April 2007, asserted that the Veteran had been misdiagnosed with hemorrhoids during service and actually demonstrated a recurring post anal space abscess draining through the fistula tract, careful review of the multiple volumes of service treatment records are completely silent for an in-service diagnosis of hemorrhoids.  

As there was no complaint, treatment, or diagnosis of a rectoanal disorder during any period of service, the Board finds that chronicity in service is not established in this case.  As chronicity in service has not been established, a showing of continuity of symptoms after discharge is required to support the Veteran's claim of entitlement to service connection for a rectoanal disorder, to include hemorrhoids and/or anal fistula.  38 C.F.R. § 3.303(b).

At the time of his May 2011 statement, the Veteran asserted that during his deployment in 2003 in Iraq he ran daily missions over rough terrain and his rectum began hurting.  He reported that he did not seek treatment, but instead tried to alleviate his pain by using a small cushion.  At the time of his December 2007 Board hearing, the Veteran asserted that during his deployment he experienced slight rectal bleeding as seen on his toilet tissue.  

The Veteran's wife, in a statement dated in May 2011, asserted that she was aware of the Veteran's rectum pain since returning from a period of active service in April 2004.  She reported that the Veteran did not have such problems prior to his deployment.    

Private treatment records dated in March 2005 indicate that the Veteran complained of bleeding hemorrhoids over several months.  He was diagnosed with anal fissures with active bleeding. 

The Veteran underwent VA examination in December 2005.  At that time the Veteran noted his internal symptomatic hemorrhoids as seen in early 2005.  The Veteran complained of hemorrhoids associated with bleeding and reported history of fissure.  The Veteran was diagnosed with internal hemorrhoids and remnants of external hemorrhoids.   

Thus, the Board finds that, in the absence of evidence of chronicity in service, the Veteran has shown continuity of symptoms after discharge by his competent and credible lay statements and record of private treatment dated near in time to his separation from a period of active service with complaints of bleeding hemorrhoids over several months.

The third element required for direct service connection, evidence of a nexus between the claimed in-service disease or injury and the current disability, is also met.

At the time of the Veteran's August 2010 VA examination, the examiner noted the Veteran's history of rectal bleeding in 1999 and the Veteran's reported history of rectal pain in 2003 in Iraq.  The examiner noted that the Veteran reported that his bowel movements were taken in a field and that he sat for hours at a time in military vehicles and experienced rectal pain during his deployment.  He noted that the Veteran reported that subsequent to separation from service, he was unable to sit on bleachers and watch his daughter play volleyball.  The examiner noted the Veteran's 2007 rectal space abscess with fistula and subsequent surgical procedure.  After review of the claims file and physical examination, the examiner diagnosed the Veteran with external hemorrhoidal tags and small internal hemorrhoids, grade 2/4, and status-post draining of rectal space abscess and rectal and anal fistulectomy.  He opined that it was at least as likely as not that the diagnosed anorectal disability was aggravated by active service during deployment in 2003 and 2004.  He reasoned that it was obvious that the Veteran was having difficulty in 1999 and that such continued through 2007 and was exacerbated during deployment.  

In sum, the Board finds that the Veteran currently has a rectoanal disorder, to include hemorrhoids and/or anal fistula, that such was incurred in or aggravated by service, and that such has continued from discharge from service to the present. Given the foregoing, and resolving all doubt in favor of the Veteran, as is required by law, service connection for a rectoanal disorder, to include hemorrhoids and/or anal fistula is warranted.


ORDER

Service connection for a rectoanal disorder, to include hemorrhoids and/or anal fistula, is granted, subject to the laws and regulations governing monetary awards.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


